Citation Nr: 9909453	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-18 363	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant has basic eligibility for death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.  The veteran died on June [redacted], 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Although the appellant had requested a 
Travel Board hearing before a member of the Board, she failed 
to report to the scheduled hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The veteran, the appellant's deceased spouse, had 
verified active military service from April 22, 1960, to 
April 15, 1963; the evidence does not demonstrate that the 
veteran had service in Vietnam.

3.  At the time of his death, the veteran was not in receipt 
of, nor entitled to receive, compensation or retirement pay 
for a service-connected disability.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility to receive VA death pension benefits.  38 
U.S.C.A. §§  101, 1521, 1541 (West 1991); 38 C.F.R. §§ 3.1, 
3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, seeks entitlement to VA 
death pension benefits based on the military service of her 
late husband.  38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.1, 
3.3.  She has indicated that her spouse's military service 
qualifies her for the benefit sought as he was a veteran.  
The threshold question that must be resolved with regard to 
the claim of entitlement to VA benefits is whether the 
appellant has submitted a meritorious claim.  If her claim 
fails because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this case, the service department has verified that the 
deceased veteran had active military service from April 22, 
1960, to April 15, 1963.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The veteran's DD Form 214 shows that he 
served overseas in Europe, and he did not receive any 
decorations or medals indicating that he served in Vietnam.  
In addition, statements from the appellant dated in September 
1995 and April 1996 note that the veteran's entire military 
time was served in Germany, with the exception of basic 
training at Fort Knox, Kentucky.  

To establish entitlement to VA non-service-connected death 
pension benefits under 38 U.S.C.A. § 1541, the appellant must 
initially show that she is the surviving spouse of a veteran 
of a period of war who met the service requirements 
prescribed in 38 U.S.C. § 1521(j), or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability.  The 
service requirements prescribed in 38 U.S.C. § 1521(j) are 
that the veteran had active military service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  

The provisions of 38 C.F.R. § 3.2 (1998) set forth the 
beginning and ending dates of each VA-recognized and excluded 
period of war for pension entitlement under 38 U.S.C. § 1521, 
1541 and 1542.  Pursuant to 38 C.F.R. § 3.2(f) (1998), the 
Vietnam era is defined as "[t]he period beginning on 
February 28, 1961, and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period.  The period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases."  
No other period of war is set forth in 38 C.F.R. § 3.2 during 
the period of the veteran's active service.  Based on 
competent evidence of record noted above, the veteran did not 
serve in Vietnam.  Therefore, the wartime period of the 
Vietnam era applicable to the veteran is from August 5, 1964, 
to May 7, 1975, clearly after the veteran's April 1963 
separation from service.  Accordingly, the veteran's service 
is not considered to be "during a period of war," and his 
service does not meet the basic eligibility requirements for 
non-service-connected death benefits.  See 38 U.S.C.A. 
§§ 1521, 1541; 38 C.F.R. §§ 3.2, 3.3.  The law and 
regulations in this case authorize the payment of death 
pension benefits to the surviving spouse of a veteran of a 
period of war who met the requisite service requirements 
mentioned above.  38 U.S.C.A. § 1541.  

In view of the foregoing, the Board has no recourse but to 
find that the basic eligibility requirement of the veteran's 
service for the appellant's entitlement to VA death pension 
benefits has not been satisfied.  As such, the appellant's 
basic eligibility for VA death pension benefits is precluded 
by law.  As the appellant's claim has no legal merit, it is 
denied.  Sabonis at 426.



ORDER

Basic eligibility for death pension benefits is denied




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 




- 4 -




